FILED
                           NOT FOR PUBLICATION
                                                                           APR 24 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: MICHAEL KEITH SCHUGG,                     No. 15-15872
DBA Shuburg Holsteins and DEBRA
SCHUGG,                                          D.C. No. 2:05-cv-02045-JAT

          Debtors,
______________________________                   ORDER*

G. GRANT LYON, Chapter 11 Trustee,

              Plaintiff-Appellee,

 v.

GILA RIVER INDIAN COMMUNITY,

              Defendant-Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                        Argued and Submitted April 5, 2017
                               Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: CLIFTON and OWENS, Circuit Judges, and ANTOON,** District Judge.

      The Gila River Indian Community appeals from the district court’s May

2012 order concluding that G. Grant Lyon had developed standing for his claim

regarding the scope of the easement over Murphy Road. The Community also

appeals from the district court’s May 2014 and March 2015 judgments determining

that the Murphy Road easement permitted Lyon to construct a 40-foot-wide paved

road, install underground utilities beneath the road, and use the road to

accommodate a 440-house development on the parcel of land known as Section 16.

Because we conclude that the district court lacked jurisdiction over Lyon’s claim

regarding the scope of the easement, we vacate the district court’s order and

judgments, and dismiss the case.

      Article III of the Constitution “limits the jurisdiction of federal courts to

‘Cases’ and ‘Controversies.’” Lujan v. Defenders of Wildlife, 504 U.S. 555, 559

(1992) (quoting U.S. Const. art. III, § 2). “One essential aspect of this requirement

is that any person invoking the power of a federal court must demonstrate standing

to do so.” Hollingsworth v. Perry, 133 S. Ct. 2652, 2661 (2013). To satisfy the

requirements of Article III standing, a plaintiff must “prove that he has suffered a



      **
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
                                           2
concrete and particularized injury that is fairly traceable to the challenged conduct,

and is likely to be redressed by a favorable judicial decision.” Id. Under Article III,

“an ‘actual controversy’” must “persist throughout all stages of litigation.” Id.

(quoting Already, LLC v. Nike, Inc., 133 S. Ct. 721, 726 (2013)).

      We concluded in 2010 that Lyon lacked standing to assert his claim

regarding the scope of the Murphy Road easement because there was no “live

controversy with regard to the scope of any easement,” and “no particularized or

imminent injury arising out of that disagreement.” Lyon v. Gila River Indian Cmty.,

626 F.3d 1059, 1074 (9th Cir. 2010). On remand for resolution of a distinct issue,

Lyon argued that an actual controversy had developed due to changed factual

circumstances that occurred after our 2010 decision, providing him with the

standing necessary to assert the relevant claim. The district court agreed.

      As a general rule, however, “standing is determined as of the

commencement of the litigation.” Yamada v. Snipes, 786 F.3d 1182, 1203 (9th Cir.

2015) (quoting Biodiversity Legal Found. v. Badgley, 309 F.3d 1166, 1171 (9th

Cir. 2002)); see also Defenders of Wildlife, 504 U.S. at 569 n.4 (quoting Newman-

Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 839 (1989) (“The existence of

federal jurisdiction ordinarily depends on the facts as they exist when the

complaint is filed.”)). We have held that, “[a]s with all questions of subject matter


                                           3
jurisdiction except mootness, standing is determined as of the date of the filing of

the complaint,” and that “[t]he party invoking the jurisdiction of the court cannot

rely on events that unfolded after the filing of the complaint to establish its

standing.” Wilbur v. Locke, 423 F.3d 1101, 1107 (9th Cir. 2005) abrogated on

other grounds by Levin v. Commerce Energy, Inc., 560 U.S. 413 (2010).

      Although this general rule is subject to a few exceptions, Righthaven LLC v.

Hoehn, 716 F.3d 1166, 1171 (9th Cir. 2013), none apply here. Lyon relies on the

exception set forth in Northstar Financial Advisors Inc. v. Schwab Investments,

779 F.3d 1036 (9th Cir. 2015). In Northstar, we held that a supplemental pleading

under Federal Rule of Civil Procedure 15(d), based on facts that occurred after the

filing of the original complaint, could cure standing deficiencies that existed at the

time of the original complaint. Id. at 1044. Yet, Lyon never filed, or attempted to

file, an amended or supplemental complaint.

      Lyon urges that Northstar is nonetheless applicable to the present facts

because the district court’s September 2014 pre-trial order may function as an

amended complaint. This overextends Northstar’s reasoning. In Northstar, we

indicated the limited scope of our ruling, observing, “in order to decide this case, it

is enough to say that the rule as stated in Morongo,” requiring subject matter

jurisdiction to exist at the time the action commences, “does not extend to


                                           4
supplemental pleadings filed pursuant to Fed. R. Civ. P. 15(d).” Id. (referencing

Morongo Band of Mission Indians v. California State Board of Equalization, 858

F.2d 1376 (9th Cir. 1988)).

      Moreover, we allowed the plaintiff in Northstar to cure a jurisdictional

defect with a supplemental pleading rather than requiring the filing of a new

lawsuit because, under the circumstances of that case, instituting a new action was

simply a “needless formality.” Id. at 1044 (citation omitted). That is not the case

here. The parties agree that requiring Lyon to initiate a new lawsuit would not have

“elevated form over substance,” but rather, could have had a real impact regarding

the Community’s opportunity to invoke tribal sovereign immunity. See id. at 1044.

      Although Lyon had standing to assert other claims throughout this lawsuit,

“a plaintiff must demonstrate standing for each claim he seeks to press and for each

form of relief that is sought.” Davis v. Fed. Election Comm’n, 554 U.S. 724, 734

(2009) (internal quotation marks omitted) (quoting DaimlerChrysler Corp. v.

Cuno, 547 U.S. 332, 352 (2006)). We held that Lyon lacked standing for his claim

regarding the scope of the Murphy Road easement. Lyon, 626 F.3d at 1074. In the

absence of an amended complaint under Federal Rule of Civil Procedure 15(d), see

Northstar, 779 F.3d 1036, or other exceptional circumstances, this standing defect

may not be cured by later factual developments. The district court therefore erred


                                           5
in determining that it had jurisdiction to adjudicate Lyon’s claim regarding the

scope of the Murphy Road easement.

      Costs to be taxed against plaintiff in favor of defendant.

      VACATED AND DISMISSED.




                                          6